Citation Nr: 1219333	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  03-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to September 1980.  This matter is before the Board of Veterans Appeals (Board) on appeal from a November 2002 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In January 2004, a hearing was held before a Decision Review Officer at the RO; a transcript of the hearing is associated with the Veteran's claims file.  The case was previously before the Board in December 2005, September 2007, November 2008 and July 2010 when it was remanded for further development. 


FINDING OF FACT

By January 2006, August 2006, November 2007, January 2010 and March 2011 letters, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for bilateral hearing loss, he was advised of the consequences of a failure to co-operate with the request; more than a year has passed since the request; he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for critical evidence requested in connection with his claim of service connection for bilateral hearing loss within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a)  (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  October 2002, January 2006, March 2006, August 2006 and November 2007 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In March 2011 he was expressly advised of the consequences of a failure to respond to a VA request for pertinent evidence/information.  (The March 2006, August 2006 and November 2007 letters informed the appellant of disability rating and effective date criteria).  He has had ample opportunity to respond and supplement the record,  and has not alleged that notice has been less than adequate.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and VA treatment records are associated with the claims file.  The Veteran's Virtual VA (electronic data storage) file has been reviewed.  As explained below, further pertinent (and perhaps critical) evidence remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO has requested his assistance in the development for this evidence by multiple requests, most recently in March 2011.  He has not responded, and further development could not proceed without his response.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required. 

B.  Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a). 

The Board's December 2005 remand noted that the Veteran testified that he had right ear surgery in 1998, and that the private physician who performed the surgery had opined that his hearing loss resulted from noise trauma in service and that (he believed) the physician had put this opinion in writing.  As records of this identified treatment and opinion are not associated with the claims file (and were likely to contain information pertinent to the matter of service connection for bilateral hearing loss), the Board's December 2005 remand sought such records.  In September 2007, December 2008, and July 2010 the case was again remanded to ensure compliance with due process.  

August 18, 2006, November 6, 2007, January 25, 2010 and March 1, 2011 letters to the Veteran asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), with the March 2011 letter advising him of the consequences of a failure to do so were mailed to his current address, and were not returned as undelivered.  He has not responded.  More than a year has passed since the March 1, 2011 request letter. 

In summary, the Veteran had identified treatment records which are pertinent (may be critical) evidence in the matter at hand.  VA has made repeated requests to the Veteran for identifying information and releases for such records, and with the most request (March 2011) notice to him of the consequences of a failure to co-operate.  He has not responded.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will [emphasis added] be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  

The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for a release for pertinent (and perhaps critical) evidence, as appears to be the case here.  

As the Veteran has abandoned his claim of service connection for bilateral hearing loss, there is no allegation of error of fact or law remaining for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

The Board notes that despite the Board's remand instructions (July 2010) that the case should be processed under 38 C.F.R. § 3.158(a) (dismissed as abandoned) if the Veteran did not respond, the RO/AMC continued to readjudicate/deny the claim on the merits (based on an incomplete record).  The Board observes that no useful purpose would be served by yet under remand (under Stegall v. West, 11 Vet. App. 268, 271 (1998) to enforce the Board's prior remand (and that a Board dismissal of an appeal as abandoned has a lesser prejudicial effect than a denial on the merits).


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


